Case 6:20-mc-00009-JDK Document 8 Filed 06/19/20 Page 1 of 5 PageID #: 66




Judge Jeremy Kernodle
United States Courthouse
                                                                         QNDlSf
221 W. Ferguson, 1st floor
Tyler, TX 75702                                                June 16, 2020


Re: In re: Jason Lee Van Dyke
     Case No. 6:20-mc-00009

Dear Judge Kernodle,

        I request that a copy of this letter be placed in the Court s file for this

case.


        I wish to complain about the June 12, 2020, disciplinary order you

signed in this case, and I ask that you please reconsider your decision. As a

victim of the crimes committed by Van Dyke, I think you need to punish

him more, not less!!

        Furthermore, Van Dyke totally lied to you about the status of his state

bar discipline. Specifically, in Doc #4, in the last sentence of paragraph #3,

Van Dyke states: Furthermore, Respondent has fully complied with the

provisions of Exhibit 1 prohibiting him from practice in both state and

federal courts during the term of suspension. THIS IS A TOTAL LIE!!!

        As you will recall, Exhibit 1 was Van Dyke s 2019 state bar

suspension from when he made a whole bunch of threats of violence and

threatened to murder me and my family on account of a grievance I filed

against him. In that disciplinary judgment, Van Dyke was ordered to pay
Case 6:20-mc-00009-JDK Document 8 Filed 06/19/20 Page 2 of 5 PageID #: 67




 $7,500 in restitution / attorney fees that he owed. But he has never paid this

 money; thus, he has not fully complied with the provisions of this

 disciplinary judgment.

       FYI - Based on new complaints that I have filed, the State Bar of

 Texas - Board of Disciplinary Appeals has ruled that Van Dyke has

 committed yet more acts of misconduct - acts which he has never bothered

to tell you about, right?

       Attached is a June 11, 2020, decision from the Texas Board of

 Disciplinary Appeals, which was appointed by the Supreme Court of Texas

 to decide a disciplinary complaint that I filed against Van Dyke

 with the State Bar of Texas. Case # 64383 is regarding Grievance #

 202002182, which alleges:

       On June 4, 2019, Van Dyke made a false criminal charge against me
       with the Wise County Sheriffs Office solely to gain advantage in
       connection with a civil matter and so as to retaliate against me for
        being a witness in these state bar disciplinary proceedings and for
       filing grievances against him. As you can see from the attached police
       report, Van Dyke makes the accusation that I am "harassing him " by
       "filing false reports with the state bar." This conduct by Van Dyke is
       IDENTICAL to that for which you guys disciplined him last year in
       Case 201706276 involving Dr. Ryan Daniel, D.D.S. in which Van
       Dyke was placed on 12 months probation on December 28, 2018.

       Obviously, Van Dyke has not learned his lesson the first time around.

 The Board of Disciplinary Appeals has found that there is just cause to

 proceed with a disciplinary investigation against Van Dyke by finding his
Case 6:20-mc-00009-JDK Document 8 Filed 06/19/20 Page 3 of 5 PageID #: 68



conduct to be a violation of Texas Disciplinary Rules of Professional

Conduct, Rules 4.04(b) and 8.04(a)(3).

       Also attached is a second June 11, 2020, decision from the Texas

Board of Disciplinary Appeals, which was appointed by the Supreme Court

of Texas to decide a disciplinary complaint that I filed with the State Bar of

Texas. Case # 64377 is regarding Grievance # 202001580, which alleges:

       In State Bar Disciplinary Case # 201707583, Van Dyke was ordered:
       Respondent shall pay all reasonable and necessary attorney s fees
       and direct expenses to the State Bar of Texas in the amount of Seven
       Thousand Five Hundred and No/100 Dollars ($7,500.00). The
       payment shall be due and payable on or before May 31, 2019, and
       shall be made by certified or cashier s check or money order made
       payable to the State Bar of Texas. Van Dyke never made the required
       payment by May 31, 2019. In fact, he has yet to pay any of this
       money at all. State Bar rules require attorneys to pay all of their
      financial obligations and to obey the agreed judgments from the
       disciplinary commission.



       The Board of Disciplinary Appeals found that there is just cause to

proceed with a disciplinary investigation against Van Dyke by finding his

 conduct to be a violation of Texas Disciplinary Rules of Professional

 Conduct, Rules(s) 8.04 (a)(2) and 8.04 (a)(7). This supports my claim that

Van Dyke knowingly lied to you in his response by falsely claiming that he

has fully complied with the 2019 suspension judgment.

       Judge Kernodle, Van Dyke is a piece of human garbage who has

 absolutely no business being able to practice law anywhere on the planet.
Case 6:20-mc-00009-JDK Document 8 Filed 06/19/20 Page 4 of 5 PageID #: 69



Myself and the State Bar of Texas have done our part, now it is time to do

yours.


          You have personal knowledge of the fact that Van Dyke is the leader

 of a violent white supremacist gang called the Proud Boys, and you also

know that the Dallas FBI office recently revealed that they have an audio

recording made by an informant in which Van Dyke and several members of

his Proud Boys street gang are plotting the assassination of myself, a lawyer

that is representing me in a $100 million lawsuit Van Dyke filed against me,

 along with a local city councilwoman, a state bar prosecutor, and several

 other individuals. So far, at least 21 individuals have been identified as

 being involved in this assassination plot. One of whom is a guy named

 Joshua Conklin, who is a member of the Dallas Police Department. The

 other is a man named James A. McGibney, who works for Rosendin Electric

 in Pflugerville, Texas, and who runs a revenge pornography website out of

 his house in Round Rock that is involved with the sexual blackmail of young

 girls!

          Your office dropped the ball the first time around, in February of

 2019, when it failed to discipline Van Dyke then and ban him. It was only

 because I brought this matter to your personal attention that you even knew

 about this recent discipline.
Case 6:20-mc-00009-JDK Document 8 Filed 06/19/20 Page 5 of 5 PageID #: 70



      You can do better, Judge Kernodle. Your family, your community


demands it.

      I thank you for your time and most kind consideration.




Best regards,




Thomas Retzlaff
2402 E. Esplanade Ln.
PO Box 46424
Phoenix, AZ 85063-6424
ph# 210-317-9800
 Retzla f Skexas.net




 Cc

 Jason Lee Van Dyke
 via e-Filing system

                                                                5|Page
